--------------------------------------------------------------------------------

Exhibit 10.2
 
EXHIBIT “C”
 
WARRANT
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ENTERCONNECT, INC.,
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
COMMON STOCK PURCHASE WARRANT


Right to Purchase _______ Shares of Common Stock of


ENTERCONNECT INC.


Warrant No.: _____
Dated:  ________  __, 2007



EnterConnect, Inc., a corporation organized under the laws of the State of
Nevada (the “Corporation”) hereby certifies that, for value received,
_________(“Subscriber”) or its successors or assigns (the “Holder”) is entitled
to purchase from the Corporation upon the due exercise hereof, and subject to
the terms and conditions herein, from the date of issue of this warrant (the
“Warrant”) until the seventh anniversary of the issuance hereof (the "Expiration
Date"), all or any part of _________ fully paid and non-assessable shares of
common stock, par value $.001 per share (the "Common Stock") of the Corporation,
upon surrender hereof, with the exercise form annexed hereto duly completed and
executed, at the office of the Corporation and upon simultaneous payment
therefore in cash or by certified or official bank check, payable to the order
of the Corporation, at a price per share of $1.50 (the "Exercise Price"),
subject to adjustment as provided herein.


1.           Restriction on Transfer.  No resale of the Warrant or of any of the
shares of Common Stock underlying the exercise of the Warrant (the “Underlying
Stock”) will be made unless such resale is registered pursuant to a registration
statement filed by the Corporation with the Securities and Exchange Commission
(the "Commission") or an exemption from registration under the Securities Act of
1933, as amended (the "Securities Act"). By acceptance of this agreement, the
Holder agrees, for itself and all subsequent holders, that prior to making any
disposition of the Warrant or of any Underlying Stock, the Holder shall give
written notice to the Corporation describing briefly the proposed disposition;
and no such disposition shall be made unless and until (i) the Corporation has
notified the Holder that, in the opinion of counsel satisfactory to it, no
registration or other action under the Securities Act is required with respect
to such disposition (which opinion may be conditioned upon the transferee's
assuming the Holder's obligation hereunder); or (ii) a registration statement
under the Act has been filed by the Corporation and declared effective by the
Commission or other such similar action has been taken.

C-1

--------------------------------------------------------------------------------



2.           Expiration of Warrant.  Unless this Warrant and the Exercise price
are tendered as herein provided before the close of business on the Expiration
Date, this Warrant will become wholly void and all rights and obligations set
forth herein shall expire and terminate.


3.           Partial Exercise.  If this Warrant is exercised for less than all
the shares purchasable upon the exercise hereof, the Warrant shall be
surrendered by the Holder and replaced with a new warrant of like tender in the
name of the Holder providing for the right to purchase the number of shares of
Underlying Stock as to which this Warrant has not yet been exercised.  The
Company excludes the right to cashless exercise of the Warrant.


4.           Call Option.  The Warrants may be callable in whole or in part by
the Company in the event the stock trades at an average weighted price of $2.25
for thirty (30) consecutive days.


5.           Adjustments.  The Exercise Price and the number of shares of
Underlying Stock of the Corporation issuable pursuant to such exercise are
subject to adjustment as follows:


(a)           In case the Corporation shall at any time declare a stock dividend
or stock split on the outstanding shares of Common Stock in shares of its Common
Stock, then the Exercise Price and number of shares of Underlying Stock shall be
proportionately adjusted so that the holder of any Warrant exercised after such
time shall be entitled to receive the aggregate number and kind of shares which
if such Warrant had been exercised immediately prior to such time, he or she
would have owned upon such exercise and been entitled to receive by virtue of
such dividend.


(b)           In any case the Corporation shall at any time subdivide or combine
the outstanding shares of the Common Stock, the Exercise Price, initial or
adjusted, in effect immediately prior to such subdivision or combination shall
forthwith be proportionately decreased in the case of subdivision or increased
in the case of combination.


(c)           In case of any capital reorganization, sale of substantially all
the assets of the Corporation, or any reclassification of the shares of Common
Stock of the Corporation, or in case of any consolidation with or merger of the
Corporation into or with another corporation, then as a part of such
reorganization sale reclassification, consolidation or merger, as the case may
be, provision shall be made so that the registered owner of the Warrant
evidenced hereby shall have the right thereafter to receive upon the exercise
thereof the kind and amount of shares of stock or other securities or property
which he would have been entitled to receive if immediately prior to such
reorganization, reclassification, consolidation or merger, he had held the
number of shares of Underlying Stock which were then issuable upon the exercise
of the Warrant evidenced hereby, to the end that the provisions set forth
(including provisions with respect to adjustments of the Exercise Price) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
shares of stock or other property thereafter deliverable upon the exercise of
such Warrants.

C-2

--------------------------------------------------------------------------------



(d)           If the Corporation at any time makes any spin-off, split-off, or
distribution of assets upon or with respect to its Common Stock, as a
liquidating or partial liquidating dividend, spin-off, or by way of return of
capital, or other than as dividend payable out of earnings or any surplus
legally available for dividends under the laws of the State of Nevada, the
holder of each Warrant then outstanding shall, upon the exercise of the Warrant,
receive, in addition to the shares of Common Stock then issuable on exercise of
the Warrant, the amount of such assets (or, at the option of the Corporation, a
sum equal to the value thereof at the time of the distributions) which would
have been payable to such holder had he or she exercised the Warrant immediately
prior to the record date for such distribution.


(e)           When any adjustment is required to be made to the Exercise Price,
the number of shares of Common Stock issuable shall be determined as provided
for in paragraph (f) hereof. No fractional shares of Common Stock shall be
issued upon the exercise of the Warrant.  The Corporation shall round all
fractional shares to the next whole share.


(f)           Whenever the Exercise Price is adjusted as provided above, the
number of shares of Underlying Stock immediately prior to such adjustment shall
be increased, effective simultaneously with such adjustment, by a number of
shares of Common Stock computed by multiplying such number of shares of Common
Stock by a fraction, the numerator of which is the Exercise Price in effect
immediately prior to such adjustment and the denominator of which is the
Exercise Price in effect upon such adjustment, and the number of shares of
Underlying Stock arrived at by making said computation shall be added to the
number of shares of Underlying Stock immediately prior to such adjustment. The
total number of shares arrived at by making the computation provided for in the
immediately preceding sentence shall thereupon be the number of shares of Common
Stock issuable upon exercise or the Warrant and the Corporation shall forthwith
determine the new Exercise Price, and (a) prepare a statement describing in
reasonable detail the method used in arriving at the new Exercise Price; and (b)
cause a copy of such statement to be mailed to the Holder within twenty (20)
days after the date when the circumstance giving rise to the adjustments
occurred.


6.           Delivery of Underlying Stock.  As soon as practicable after the
exercise hereof, the Corporation shall deliver a certificate or certificates for
the number of full shares of Underlying Stock, all of which shall be fully paid
and nonassessable, to the person or persons entitled to receive the same
provided no sale, offer to sell or transfer of the Underlying Stock or of this
Warrant, or of any shares or other securities issued in exchange for or in
respect of such shares, shall be made unless a registration statement under the
Act, with respect to such shares, is in effect or an exemption from the
registration requirements of such Act is applicable to such shares.


7.           Condition of Exercise of Warrant.


(a)           Unless exercised pursuant to an effective registration statement
under the Securities Act which includes the Underlying Stock, it shall be a
condition to any exercise of this Warrant that the Corporation shall have
received, at the time of such exercise, a representation in writing from the
recipient in the form attached hereto as the “Notice of Exercise”, that the
Shares being issued upon exercise, are being acquired for investment and not
with a view to any sale or distribution thereof.

C-3

--------------------------------------------------------------------------------



(b)           Each certificate evidencing the Underlying Stock issued upon
exercise of this Warrant, shall be stamped or imprinted with a legend
substantially in the following form:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT") OR ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.


Subject to this Section 7, the Corporation may instruct its transfer agent not
to register the transfer of all or a part of this Warrant, or any of the Shares,
unless one of the conditions specified in the above legend is satisfied.


8.           Representations and Warranties of the Corporation.  The Corporation
represents and warrants to the Holder as follows:


(a)           This Warrant has been duly authorized and executed by the
Corporation and is a valid and binding obligation of the Corporation enforceable
in accordance with its terms;


(b)           The Underlying Stock has been duly authorized and reserved for
issuance by the Corporation and, when issued in accordance with the terms
hereof, will be validly issued, fully paid and nonassessable;


(c)           The execution and delivery of this Warrant are not, and the
issuance of the Underlying Stock upon exercise of this Warrant in accordance
with the terms hereof will not be, inconsistent with the Corporation's Articles
of Incorporation or By-laws, as amended.


9.           Representations and Warranties by the Holder.  The Holder
represents and warrants to the Corporation as follows:


(a)           This Warrant is being acquired for its own account, for investment
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act.  Upon exercise
of this Warrant, the Holder shall, if so requested by the Corporation, confirm
in writing, in a form reasonably satisfactory to the Corporation, that the
Underlying Stock issuable upon exercise of this Warrant is being acquired for
investment and not with a view toward distribution or resale.

C-4

--------------------------------------------------------------------------------



(b)           The Holder understands that the Warrant and the Underlying Stock
have not been registered under the Securities Act by reason of their issuance in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(2) thereof, and that they must be
held by the Holder indefinitely, and that the Holder must therefore bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempted from such
registration.


(c)           The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Underlying Stock and of protecting its
interests in connection therewith.


(d)           The Holder is able to bear the economic risk of the purchase of
the Underlying Stock pursuant to the terms of this Warrant.


10.           Rights of Stockholders.  No holder of this Warrant shall be
entitled, as a warrant-   holder, to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Corporation which may at
any time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Corporation or any right to vote
for the election of directors or upon any matter submitted to stockholders at
any meeting thereof, or to give or withhold consent to any corporate action
(whether upon any recapitalization, issuance of stock, reclassification of
stock, change of par value, consolidation, merger, conveyance, or otherwise) or
to receive notice of meetings, or to receive dividends or subscription rights or
otherwise until the Warrant shall have been exercised and the Shares purchasable
upon the exercise hereof shall have become deliverable, as provided herein.


11.           Miscellaneous.


(a)           This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


(b)           This Warrant shall be governed by and construed in accordance with
the laws of State of Nevada without regard to principles of conflicts of
laws.  Any action brought concerning the transactions contemplated by this
Warrant shall be brought only in the state courts of New York or in the federal
courts located in the state of New York; provided, however, that the Corporation
may choose to waive this provision and bring an action outside the state of New
York.


(c)           The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.

C-5

--------------------------------------------------------------------------------




(d)           The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.

(e)           The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or assigns of the Corporation and of the holder or
holders hereof and of the Underlying Stock.


(f)           This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.


(g)           Upon receipt of evidence reasonably satisfactory to the
Corporation of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the
Corporation or, in the case of any such mutilation, upon surrender and
cancellation of such Warrant, the Corporation at its expense will execute and
deliver to the holder of record, in lieu thereof, a new Warrant of like date and
tenor.


(h)           This Warrant and any provision hereof may be amended, waived or
terminated only by an instrument in writing signed by the Corporation and the
Holder.


(i)           Receipt of this Warrant by the Holder hereof shall constitute
acceptance of and agreement to the foregoing terms and conditions.

C-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation has caused this Warrant to be signed by its
duly authorized officer.


Dated: ____________ __, 2007


ENTERCONNECT INC.




By:
 
   
Name:  Sam Jankovich
   
Title:   Chief Executive Officer
 





Warrant Holder:
 
       
Address:
 
       
City:
 
       
State:
 
Zip Code:
 
 

 
C-7

--------------------------------------------------------------------------------



EXHIBIT C-1


NOTICE OF EXERCISE


TO:              ENTERCONNECT INC.


1.              The undersigned hereby elects to purchase ________ shares of
Common Stock of EnterConnect, Inc. pursuant to the terms of this Warrant, and
tenders herewith payment of the purchase price of such shares in full.


2.              Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:





 
 
   
(Name)
         
 
         
 
 
 
(Address)
 



3.              The undersigned hereby represents and warrants that the
aforesaid shares of Common Stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale, in connection
with the distribution thereof, and that the undersigned has no present intention
of distributing or reselling such shares and all representations and warranties
of the undersigned set forth in Section 9 of the attached Warrant are true and
correct as of the date hereof.  In support thereof, the undersigned agrees to
execute an Investment Representation Statement in a form substantially similar
to the form attached to the Warrant – “Investment Representation Statement”.





 
 
   
(Signature)
             
By:
 
           
Title:
 
           
Date:
 
, 200
 
   

 
C-8

--------------------------------------------------------------------------------



EXHIBIT C-2


INVESTMENT REPRESENTATION STATEMENT
 
 
PURCHASER:
______________________________  
 
   
SELLER:
ENTERCONNECT INC.
       
SECURITIES:
COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANTS ISSUED ON ____________ __,
2007
       
AMOUNT:
$ ____________________________
       
SHARES:
_____________________________        
DATE:
_____________________________ , 200_

 
In connection with the purchase of the above-listed Securities, I, the
Purchaser, represent to the Seller and to the Corporation the following:


(a)              I am aware of the Company’s business affairs and financial
condition, and have acquired sufficient information about the Company to reach
an informed and knowledgeable decision to acquire the Securities.  I am
purchasing these Securities for my own account for investment purposes only and
not with a view to, or for the resale in connection with, any "distribution"
thereof for purposes of the Securities Act of 1933, as amended (the "Securities
Act").


(b)              I understand that the Securities have not been registered under
the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of my
investment intent as expressed herein.  In this connection, I understand that,
in the view of the Securities and Exchange Commission (the "Commission"), the
statutory basis for such exemption may be unavailable if my representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future.


(c)              I further understand that the Securities may  be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is otherwise available.  In addition, I
understand that the certificate evidencing the Securities will be imprinted with
a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel for
the Company.


(d)              I am familiar with the provisions of Rule 144, promulgated
under the Securities Act, which, in substance, permits limited public resale of
"restricted securities" acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.

C-9

--------------------------------------------------------------------------------



The Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires among other things:  (1) the availability
of certain public information about the Company, (2) the resale occurring not
less than one year after the party has purchased, and made full payment for,
within the meaning of Rule 144, the securities to be sold; and, in the case of
an affiliate, or of a non-affiliate who has held the securities less than two
years, (3) the sale being made through a broker in an unsolicited "broker's
transaction" or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934) and the amount of securities
being sold during any three month period not exceeding the specified limitations
stated therein, if applicable.


(e)              I further understand that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the Commission has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk.





 
 
 
(Signature)
                     
By:
 
               
Title:
 
               
Date:
 
, 200
   



C-10

--------------------------------------------------------------------------------